Roe, C.J. This cause comes on to be heard on the Court’s own motion, due notice having been given, and the Court being fully advised in the premises: The Court hereby finds: 1. That this cause was continued generally. 2. That Rule 7 of the Rules of the Court of Claims requires that an annual status report be filed between April 1 and May 31 with the Clerk of the Court in all cases which have been continued generally. 3. That on March 31, 1981, the Clerk of the Court, by letter, notified counsel for Claimant that a status report was due, even though the Clerk was not required to do so. 4. That Claimant did not comply with Rule 7 in that no status report has been filed to date. 5. That the Clerk’s office notified the Court of said noncompliance following annual review. 6. That on August 14, 1981, we entered an order requiring Claimant to file a status report within 45 days. 7. That Claimant has not complied with our order of August 14, 1981. 8. That Claimant has made no effort in good faith to proceed with this claim. Wherefore, it is hereby ordered that this cause be, and hereby is, dismissed pursuant to Rules 9 and 26 of the Court of Claims.